Citation Nr: 1747270	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  15-22 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for traumatic brain injury.

2.  Entitlement to service connection for traumatic brain injury (TBI) and cognitive disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1950 to October 1952. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In that decision, the RO reopened the claim for service connection for traumatic brain injury and denied service connection. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a TBI is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Service connection for a TBI was denied by the RO in August 2014 on the basis that the Veteran did not have a current disability; the Veteran did not perfect an appeal as to this decision and it became final.

2.  Evidence received since the August 2014 rating decision is new, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening a previously denied claim of service connection for a traumatic brain injury have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating actions from which an appeal is not timely perfected become final one year following notice of the adverse decision to the Veteran.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a TBI was denied in an unappealed August 2014 rating decision on the basis that there was no diagnosis of a TBI in service or a current diagnosis of TBI.  The RO determined that a current disability was not established.  The Veteran did not appeal the decision.  New and material evidence was not received within a year of notice of the August 2014 rating decision and it became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011). 

At the time of the last final rating decision, the evidence of record consisted of limited service treatment and personnel records, VA treatment records, and lay statements from the Veteran. 

Since the last final rating decision, the evidence includes statements from the Veteran, lay statements from the Veteran's sisters, and VA treatment records.  In pertinent part, an April 2016 VA medical record shows a staff psychiatrist determined that the Veteran had a TBI with loss of consciousness from an in-service explosion beneath helmet during live fire exercise and being assaulted being kicked in the head and losing consciousness.
 
This evidence is new as it was not previously considered by the RO.  This report shows a current a TBI diagnosis.  When considered with previous evidence of record, the new diagnosis raises a reasonable possibility of substantiating the claim.  Therefore, it is material.  Thus, the claim of service connection for TBI is reopened due to the receipt of new and material evidence.  The reopened claim is further addressed in the remand section.


ORDER

The claim for service connection for a TBI is reopened.



REMAND

The Veteran seeks service connection for a TBI, to include cognitive impairment.  A remand is required in order to comply with VA's duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  
  
VA treatment records contain findings of TBI based on the Veteran's reported history and symptoms.  The VA treatment records include findings of mood disorder secondary to TBI and chronic headaches secondary to TBI.  See VA treatment records from September 2012, June 2016, and February 2017.  The records also include multiple diagnoses related cognitive disorders.  

In various statements the Veteran has asserted that he has a TBI that is related to in-service events.  For example, in a January 2015 statement, the Veteran reported that a booby trap exploded close to his face during a training exercise. He also reported that he was a victim of assault in Germany, and was beaten and kicked by several individuals, rendering him unconscious.  

Also, the Veteran and his sisters have attested to having noticed a change in the Veteran immediately after service including memory problems and increased anger issues.  

The Veteran has not been afforded an examination in relation to his conditions.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  On remand, he should be provided with one.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify and complete the necessary authorization for any private doctor who has treated his claimed disability.  Upon receipt of any necessary authorization, take appropriate action to contact the identified providers and request complete records.  Also, obtain complete VA treatment records since April 2017.

If either the VA or private records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e) (2016).

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed TBI and cognitive impairment.  The claims file, and a copy of the Remand, must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted.

a)  The examiner is asked to state determine whether the Veteran has a valid TBI diagnosis.

b)  If a TBI is diagnosed, then the examiner is to provide an opinion as to whether it is at least as likely as not that such TBI had onset in service or is otherwise related to active service or any incident of service.  In doing so, the examiner is directed to the Veteran's reports of a booby trap explosion that occurred in training camp and an incident in Germany where he was assaulted. 

If a TBI is not diagnosed, the examiner is asked to reconcile this finding with the other findings of TBI noted in the treatment records.  An explanation should be provided.

c) The examiner is to provide an opinion as to whether it is at least as likely as not that any of the Veteran's current cognitive disorders had onset in service or, are otherwise related to active service or any incident of service.

The examiner must provide a rationale for all of the requested opinions.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


